
	
		II
		110th CONGRESS
		2d Session
		S. 3616
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  licensing of Internet skill game facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Internet Skill Game Licensing and
			 Control Act of 2008.
		2.Federal licensing
			 requirement for Internet gambling operations
			(a)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 adding at the end the following:
				
					VRegulation of
				Internet skill game facilities
						5381.DefinitionsIn this subchapter:
							(1)Bet or
				wagerThe term bet or wager has the meaning given
				the term in section 5362.
							(2)Indian lands
				and indian tribeThe terms Indian lands and
				Indian tribe have the meaning given such terms in section 4 of the
				Indian Gaming Regulatory Act (25 U.S.C. 2703).
							(3)InternetThe
				term Internet has the meaning given the term in section
				5362.
							(4)Internet skill
				gameThe term Internet skill game means an
				Internet-based game that uses simulated cards, dice, or tiles in which success
				is predominantly determined by the skill of the players, including poker,
				bridge, and mahjong.
							(5)Internet skill
				game facilityThe term Internet skill game facility
				means an Internet site through which a permitted bet or wager is placed,
				accepted, or otherwise made, whether transmitted by telephone, Internet, or
				other electronic communication.
							(6)LicenseeThe
				term licensee means a person that operates an Internet skill game
				facility under a license issued by the Secretary under this subchapter.
							(7)Non-house-banked
				gameThe term non-house-banked game means a
				game—
								(A)that—
									(i)consists of
				players playing against each other and not against the operator of the game;
				and
									(ii)provides for
				payouts, if any, that are drawn from the players’ pool and not from the
				operator of the game; and
									(B)may be operated
				by an Internet skill game facility in which the operator retains a percentage
				of the players’ pool or receives a fixed fee as compensation.
								(8)Operates an
				Internet skill game facilityThe term operates an Internet
				skill game facility means directs, manages, supervises, or controls an
				Internet skill game facility.
							(9)Permitted bet
				or wagerThe term permitted bet or wager means a bet
				or wager made with respect to the outcome of an Internet skill game that is a
				non-house-banked game.
							(10)SecretaryThe
				term Secretary means the Secretary of the Treasury.
							(11)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory, or other possession of the United
				States.
							5382.Establishment
				and administration of licensing program
							(a)License
				requiredBeginning 6 months after the issuance of the first
				license under this subchapter, it shall be unlawful for a person to operate an
				Internet skill game facility in interstate or foreign commerce without a
				license issued to such person by the Secretary under this subchapter.
							(b)Applications
				for license
								(1)ApplicationA
				person seeking a license to operate an Internet skill game facility in
				interstate or foreign commerce shall submit to the Secretary an application
				therefore in such form and in such manner as the Secretary considers
				appropriate.
								(2)ElementsEach
				application submitted under paragraph (1) shall include such information as the
				Secretary considers appropriate, including the following:
									(A)Complete
				financial information about the applicant.
									(B)Documentation
				showing the corporate structure of the applicant and all related businesses and
				affiliates.
									(C)The names of all
				persons directly or indirectly interested in the business of the applicant and
				the nature of such interest.
									(D)A certification
				by the applicant, agreeing to be subject to United States jurisdiction and all
				applicable United States laws relating to Internet skill games or gambling
				activities.
									(3)Waiver of
				privilegeAny applicant may claim any privilege afforded by the
				Constitution of the United States in refusing to answer questions by the
				Secretary. A claim of privilege with respect to any testimony or evidence
				pertaining to an application may constitute sufficient grounds for denial of a
				license under this subchapter.
								(c)Review of
				applicants and licensees
								(1)In
				generalThe Secretary may not issue a license to an applicant
				under this subchapter unless the Secretary has determined, after evaluating the
				factors described in paragraph (2), that the applicant is qualified for such
				license.
								(2)FactorsThe
				factors to be evaluated by the Secretary under paragraph (1) shall include the
				following:
									(A)The honesty and
				integrity of the applicant.
									(B)The business
				probity and relevant experience of the applicant.
									(C)The financial
				condition of the applicant.
									(D)Whether the
				applicant has adequate financial capabilities from suitable sources.
									(E)The applicant's
				record of compliance with laws and requirements related to Internet skill
				gaming in foreign jurisdictions.
									(3)Background
				checksIn evaluating an applicant under paragraph (1), the
				Secretary shall—
									(A)if the applicant
				is an individual, carry out a background check to determine if the individual
				has a criminal record; and
									(B)if the applicant
				is a corporation, partnership, or other business entity, carry out a background
				check to determine if the president or other chief executive of the applicant
				and other partners or senior executives and directors of the applicant, as
				determined appropriate by the Secretary, have a criminal record.
									(4)MonitoringThe
				Secretary shall monitor continuously each licensee and all other persons having
				a material involvement directly or indirectly with the operation of the
				Internet skill gaming facility of such licensee to ensure that—
									(A)a license issued
				under this subchapter is held only by a person whom the Secretary considers
				qualified to operate an Internet skill game facility; and
									(B)the operation of
				an Internet skill game facility by a licensee has no material involvement of
				any person whom the Secretary considers unqualified or unsuitable for such
				operation.
									(d)Approval of
				license
								(1)In
				generalThe Secretary shall issue a license under this subchapter
				to an applicant if the Secretary determines, after considering the factors
				described in subsection (c)(2), that the applicant is qualified to operate an
				Internet skill gaming facility.
								(2)Burden of
				proofAn applicant for a license under this subchapter has the
				burden of proving that the applicant is qualified and suitable for such
				license.
								(e)Denial,
				restriction, or revocation of licenses
								(1)DenialThe
				Secretary may not issue a license under this subchapter to an applicant who has
				been convicted under the laws of any foreign country, the United States, or any
				State for any criminal violation involving gambling laws, laws relating to
				financial markets, or financial laws, including any provisions of law relating
				to money laundering, fraud, privacy, or information security.
								(2)Conditions,
				limitations, and restrictionsThe Secretary may provide any
				condition, limitation, or restriction on a license issued under this subchapter
				that the Secretary considers reasonable to ensure the integrity and fairness of
				Internet skill game facilities.
								(3)RevocationThe
				Secretary shall terminate or revoke a license issued to a licensee under this
				subchapter if the licensee—
									(A)fails to comply
				with any provision of this subchapter; or
									(B)is convicted of a
				crime involving the payments system, financial markets, or Internet gambling
				laws of the United States or of the jurisdiction in which the licensee is
				located.
									(4)Applicability
				to business entitiesIf a licensee or applicant for a license
				under this subchapter is a corporation, partnership, or other business entity,
				paragraphs (1) and (3) shall apply with respect to each partner, officer, or
				director of such corporation, partnership, or entity.
								(5)Final
				actionAn action by the Secretary under this subsection shall be
				treated as a final action by the Secretary.
								(f)Term and
				renewal of license
								(1)TermEach
				license issued by the Secretary under this subchapter shall be issued for a
				1-year term beginning on the date of issuance.
								(2)RenewalThe
				Secretary may renew a license issued under this subchapter in accordance with
				such requirements as the Secretary shall prescribe to ensure the continued
				compliance of licensees with the provisions of this subchapter.
								(g)Safeguards and
				requirements
								(1)SafeguardsNo person shall receive or retain a license
				under this subchapter unless the person implements and maintains the following
				safeguards and mechanisms with respect to any permitted bet or wager:
									(A)Reasonable
				safeguards to ensure that each individual placing a permitted bet or wager is
				18 years of age or older.
									(B)Reasonable
				safeguards to ensure that each individual placing a permitted bet or wager is
				physically located in a jurisdiction that permits the operation of an Internet
				skill game facility at the time the permitted bet or wager is placed.
									(C)Reasonable
				mechanisms to ensure that all taxes relating to Internet skill games payable to
				Federal and State governments and to Indian tribes from persons engaged in
				Internet skill games are collected at the time of any payment of any proceeds
				of Internet skill games.
									(D)Reasonable
				mechanisms to ensure that all taxes relating to Internet skill games payable to
				Federal and State governments and to Indian tribes are collected as required by
				law.
									(E)Reasonable
				safeguards to prevent fraud and money laundering as may be prescribed by
				regulations promulgated by the Secretary.
									(F)Reasonable
				safeguards to prevent or mitigate social problems that some individuals may
				experience related to playing Internet skill games.
									(G)Reasonable
				safeguards to protect the privacy and security of any individual participating
				in an Internet skill game.
									(H)Reasonable
				mechanisms to ensure that any assessment required under subsection (h) is paid
				to the Secretary.
									(I)Such other
				safeguards and mechanisms as the Secretary may establish by regulation or
				order.
									(2)RequirementsNo
				person may receive or retain a license under this subchapter unless the person
				complies with anti-money laundering, anti-fraud, anti-terrorism, and such other
				regulations, requirements, and limitations as may be prescribed by the
				Secretary.
								(h)Assessments for
				administrative expenses
								(1)In
				general
									(A)CostsThe
				cost of administering this subchapter with respect to each licensee, including
				the cost of any review or examination of a licensee to ensure compliance with
				the terms of the license and this subchapter, shall be assessed by the
				Secretary against the respective licensee by written notice in an amount
				appropriate to meet the expenses of the Secretary in carrying out such
				administration, review, or examination.
									(B)DispositionAmounts
				assessed by the Secretary as user fees under subparagraph (A)—
										(i)shall be
				maintained by the Secretary solely for use in accordance with clause
				(ii);
										(ii)shall be
				available to the Secretary to cover all expenses incurred by the Secretary in
				carrying out this subchapter; and
										(iii)may not be
				construed to be Government funds or appropriated monies, or subject to
				apportionment for the purposes of chapter 15 or any other authority.
										(C)HearingAny
				licensee notified of an assessment under this paragraph shall be granted a
				hearing by the Secretary if the licensee submits a request for such hearing not
				later than 20 days after the date on which the notice of such assessment is
				issued.
									(D)Collection
										(i)ReferralIf
				the licensee fails to pay an assessment under this paragraph after the
				assessment has become final, the Secretary shall recover the amount assessed by
				action in an appropriate United States district court.
										(ii)Appropriateness
				of assessment not reviewableIn any civil action under clause
				(i), the validity and appropriateness of the assessment shall not be subject to
				review.
										(2)Direct and
				exclusive obligation of licenseeAn assessment on a licensee
				under paragraph (1)—
									(A)shall be the
				direct and exclusive obligation of the licensee; and
									(B)may not be
				deducted from amounts available as deposits to any person placing a permitted
				bet or wager.
									(i)Regulations
								(1)In
				generalNot later than 180 days after the date of the enactment
				of this subchapter, the Secretary shall prescribe such regulations, safeguards,
				and testing mechanisms as may be necessary to administer and enforce the
				provisions of this subchapter.
								(2)ChangesThe
				Secretary may revise or repeal the regulations prescribed under this subsection
				as the Secretary determines necessary to ensure the integrity and fairness of
				Internet skill game facilities.
								(j)Administrative
				provisions
								(1)General powers
				of SecretaryThe Secretary may—
									(A)require a class
				of licensees to maintain appropriate procedures to ensure compliance with this
				subchapter and regulations prescribed under this subchapter;
									(B)examine any
				licensee and any books, papers, records, or other data of licensees relevant to
				any recordkeeping or reporting requirements imposed by the Secretary under this
				subchapter; and
									(C)summon a licensee
				or an applicant for a license, an officer or employee of a licensee or any such
				applicant (including a former officer or employee), or any person having
				possession, custody, or care of the reports and records required by the
				Secretary under this subchapter to appear before the Secretary or a designee of
				the Secretary at a time and place named in the summons and to produce such
				books, papers, records, or other data, and to give testimony, under oath, as
				may be relevant or material to any investigation in connection with the
				enforcement of this subchapter or any application for a license under this
				subchapter.
									(2)Administrative
				aspects of summons
									(A)Production at
				designated siteA summons issued pursuant to this subsection may
				require that books, papers, records, or other data stored or maintained at any
				place be produced at any business location of a licensee or applicant for a
				license or any designated location in any State or in any territory or other
				place subject to the jurisdiction of the United States not more than 500 miles
				distant from any place where the licensee or applicant for a license operates
				or conducts business in the United States.
									(B)No liability
				for expensesThe United States shall not be liable for any
				expense incurred in connection with the production of books, papers, records,
				or other data under this subsection.
									(C)Service of
				summonsService of a summons issued under this subsection may be
				by registered mail or in such other manner calculated to give actual notice as
				the Secretary may prescribe by regulation.
									(3)Contumacy or
				refusal
									(A)Referral to
				attorney generalIn case of contumacy by a person issued a
				summons under this subsection or a refusal by such person to obey such summons
				or to allow the Secretary to conduct an examination, the Secretary shall refer
				the matter to the Attorney General.
									(B)Jurisdiction of
				courtThe Attorney General may invoke the aid of any court of the
				United States within the jurisdiction of which—
										(i)the investigation
				which gave rise to the summons or the examination is being or has been carried
				on;
										(ii)the person
				summoned is an inhabitant; or
										(iii)the person
				summoned carries on business or may be found,
										to
				compel compliance with the summons.(C)Court
				orderThe court may issue an order requiring the person summoned
				to appear before the Secretary or a delegate of the Secretary to produce books,
				papers, records, and other data, to give testimony as may be necessary to
				explain how such material was compiled and maintained, to allow the Secretary
				to examine the business of a licensee, and to pay the costs of the
				proceeding.
									(D)Failure to
				comply with orderAny failure to obey the order of the court may
				be punished by the court as a contempt thereof.
									(E)Service of
				processAll process in any case under this subsection may be
				served in any judicial district in which such person may be found.
									5383.Financial
				institutions
							(a)Investment
				bankingA person may not be held liable for engaging in
				investment banking activities involving a licensee if such activities are
				performed in compliance with—
								(1)the provisions of
				this subchapter;
								(2)the provisions of
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.);
								(3)the provisions of
				the Securities Act of 1933 (15 U.S.C. 77a et seq.);
								(4)the provisions of
				the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
								(5)any other
				applicable provision of law that governs securities.
								(b)Payment and
				transaction processingA person may not be held liable for
				engaging in payments processing activities involving a licensee if such
				activities are performed in compliance with the provisions of this
				subchapter.
							(c)Financial
				institutionsA financial institution may not be held liable for
				engaging in financial activities and transactions involving a licensee if such
				activities are performed in compliance with—
								(1)the provisions of
				this subchapter; and
								(2)applicable
				provisions of Federal, State, and foreign banking laws.
								5384.Prohibition
				and limitation of licenses in States and on Indian lands
							(a)State and
				Indian tribe opt out
								(1)In
				generalA licensee may not accept a permitted bet or wager from
				an individual physically located in any State or on tribal lands of any Indian
				tribe that prohibits permitted bets or wagers within such State or tribal lands
				if the Governor, or other chief executive officer of such State, or head of the
				tribal government of such Indian tribe informs the Secretary of such
				prohibition before the end of the 90-day period beginning on the date of the
				enactment of the Internet Skill Game
				Licensing and Control Act of 2008, or in accordance with
				paragraph (3), until such time as any notice of any subsequent repeal of such
				prohibition becomes effective under paragraph (3).
								(2)Limitations
				imposed by States or Indian tribesA licensee may not accept a
				permitted bet or wager with respect to a particular type of Internet skill game
				in any State or tribal lands of any Indian tribe that prohibits such permitted
				bet or wager with respect to such particular type of Internet skill game if the
				Governor, or other chief executive officer of such State, or head of the tribal
				government of such Indian tribe informs the Secretary of such prohibition, in a
				manner that clearly identifies the nature and extent of such prohibition,
				before the end of the 90-day period beginning on the date of the enactment of
				the Internet Skill Game Licensing and Control
				Act of 2008, or in accordance with paragraph (3), until such time
				as any notice of any amendment or repeal of such specific prohibition becomes
				effective under paragraph (3).
								(3)Changes to
				State or Indian tribe limitationsThe establishment, repeal, or
				amendment by any State or Indian tribe of any prohibition or limitation
				referred to in paragraph (1) or (2) after the end of the 90-day period
				beginning on the date of the enactment of the Internet Skill Game Licensing and Control Act of
				2008 shall apply, for purposes of this subchapter, with respect
				to operating an Internet skill game facility in such State or on the tribal
				lands of such Indian tribe by any licensee beginning on the first January 1
				that occurs after the end of the 30-day period beginning on the later
				of—
									(A)the date on which
				written notice of such establishment, repeal, or amendment is provided to the
				Secretary by the Governor, or other chief executive officer of such State, or
				the head of the tribal government of such Indian tribe; or
									(B)the effective
				date of such establishment, repeal, or amendment.
									(b)Regulation of
				Internet skill gaming by States and Indian tribes
								(1)In
				generalA State or Indian tribe may establish a requirement
				relating to the regulation of an Internet skill game facility if such
				requirement—
									(A)applies only to
				the people in such State or on the tribal lands of such Indian tribe;
				and
									(B)such requirement
				provides protection for players of Internet skill games that exceeds the
				protection provided such players under this subchapter.
									(2)Additional
				limitations imposed by States or Indian tribesNo licensee may
				accept a permitted bet or wager from an individual physically located in any
				State or tribal lands of any Indian tribe unless the licensee adheres to those
				the requirements established by such State or Indian tribe under paragraph
				(1).
								(3)Changes to
				State or Indian tribe limitationsThe establishment, repeal, or
				amendment of any requirement referred to in paragraph (1) by any State or any
				Indian tribe after the end of the 90-day period beginning on the date of the
				enactment of the Internet Skill Game
				Licensing and Control Act of 2008 shall apply, for purposes of
				this subchapter, with respect to offering an Internet skill game facility in
				such State or Indian tribe by any licensee beginning on the first January 1
				that occurs after the end of the 30-day period beginning on the later
				of—
									(A)the date a notice
				of such establishment, repeal, or amendment is provided by the Governor, or
				other chief executive officer of such State, or head of the tribal government
				of such Indian tribe in writing to the Secretary; or
									(B)the effective
				date of such establishment, repeal, or amendment.
									(c)Enforcing State
				and indian tribe limitations
								(1)In
				generalThe Secretary shall take effective measures to ensure
				that each licensee complies, as a condition of the license, with any limitation
				or prohibition imposed by any State or Indian tribe to which the licensee is
				subject under subsections (a) and (b).
								(2)ViolationsIt
				shall be a violation of this subchapter for a licensee to accept knowingly a
				permitted bet or wager from an individual physically located in a State or in
				the tribal lands of an Indian tribe for which a notice is in effect under
				subsection (a) or (b) without complying with all of the prohibitions,
				limitations, and requirements imposed by such State or Indian tribe under such
				subsections.
								(d)Intermediate
				routingThe intermediate routing of electronic data shall not
				determine the location or locations in which a permitted bet or wager is
				initiated, received, or otherwise made.
							5385.Sporting
				events or contests
							(a)ConstructionNo
				provision of this subchapter may be construed to permit a bet or wager in
				connection with a sporting event or contest of a sporting league.
							(b)Prohibition on
				facilitation by licensees of bets or wagers relating to sporting
				events
								(1)ProhibitionA
				licensee may not, as a condition of its license, facilitate a bet or wager in
				connection with a sporting event or contest of a sporting league.
								(2)EnforcementThe
				Secretary shall take effective measures to enforce the provisions of paragraph
				(1).
								5386.Safe
				harborIt shall be a defense
				against any prosecution or enforcement action under any Federal or State law
				against a licensee that the activity for which the defendant is being
				prosecuted is authorized under, and has been carried out in accordance with,
				the provisions of this subchapter.
						5387.Criminal
				penalties
							(a)In
				generalAny person who knowingly violates any provision of this
				subchapter shall be fined under title 18, imprisoned for not more than 5 years,
				or both.
							(b)Permanent
				injunctionUpon conviction of a person under this section, the
				court may permanently enjoin such person from operating an Internet skill game
				facility.
							5388.Rules of
				construction
							(a)No effect on
				prior lawNo provision of this subchapter may be construed as
				altering or limiting any Federal or State law or Tribal-State compact that
				permitted or regulated Internet skill gaming in the United States before the
				date of the enactment of the Internet Skill
				Game Licensing and Control Act of 2008.
							(b)Coordination
				with certain gambling lawsNo provision of this subchapter may be
				construed as permitting any bet or wager that would otherwise violate any
				provision of—
								(1)the Interstate
				Horse Racing Act of 1978 (15 U.S.C. 3001 et seq.);
								(2)chapter 178 of
				title 28;
								(3)the Gambling
				Devices Transportation Act (15 U.S.C. 1171 et seq.); or
								(4)the Indian Gaming
				Regulatory Act (25 U.S.C. 2701 et seq.).
								5389.Periodic reports by
				licensees
							(a)In
				generalEach licensee shall submit to the Secretary, at intervals
				prescribed by the Secretary, a report on the operations of the licensee for the
				most recent period for which such report is submitted.
							(b)ContentsEach
				report submitted by a licensee under subsection (a) shall include, for the most
				recent period for which the report is submitted to the Secretary, the
				following:
								(1)A comprehensive
				statement describing the limitations imposed on the licensee by any State,
				Indian tribe, or sporting league.
								(2)Such other
				information as the Secretary considers appropriate.
								(c)Standardization
				of reportingThe Secretary shall prescribe, with respect to
				reports required under subsection (a)—
								(1)standard forms
				for reporting financial condition, results of operations, and other relevant
				financial information about licensees;
								(2)a uniform code of
				accounts and accounting classifications to assure consistency, comparability,
				and effective disclosure of financial information; and
								(3)the intervals at
				which licensees shall submit such reports.
								5390.Annual
				reports by Secretary
							(a)In
				generalNot later than 18
				months after the date of the issuance of the first license under this
				subchapter and annually thereafter, the Secretary shall submit to Congress a
				report on the licensing and regulation of operators of Internet skill game
				facilities.
							(b)ContentsEach report required by subsection (a)
				shall include, for the 1-year period ending on the date on which such report is
				submitted to Congress, the following:
								(1)Relevant
				statistical information on applications for licenses under this subchapter and
				licenses issued under this subchapter.
								(2)The amounts
				collected from licensees under section 5382(h).
								(3)Information on
				regulatory or enforcement actions undertaken by the Secretary.
								(4)Such other
				information as may be useful to Congress in evaluating the effectiveness of the
				provisions of this subchapter, including the effectiveness of such provisions
				in—
									(A)protecting
				against underage gambling, social problems that some players may experience
				related to Internet skill game play, money laundering, and fraud; and
									(B)preventing tax
				avoidance related to online
				activities.
									.
			(b)Conforming
			 amendmentSection 1084(a) of title 18, United States Code, is
			 amended—
				(1)by striking
			 Whoever and inserting (1) Except as provided in paragraph
			 (2), any person who; and
				(2)by adding at the
			 end the following:
					
						(2)(A)The provisions of
				paragraph (1) shall not apply to a permitted bet or wager with respect to a
				licensee who operates an Internet skill game facility.
							(B)In this paragraph, the terms
				licensee, operates an Internet skill game facility,
				and permitted bet or wager have the meaning given such terms in
				section 5381 of title
				31.
							.
				(c)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by adding at the end the following:
				
					
						SUBCHAPTER V—Regulation of Internet skill game
				facilities
						Sec. 5381. Definitions.
						Sec. 5382. Establishment and administration of licensing
				program.
						Sec. 5383. Financial institutions.
						Sec. 5384. Prohibition and limitation of licenses in States and
				on Indian lands.
						Sec. 5385. Sporting events or contests.
						Sec. 5386. Safe harbor.
						Sec. 5387. Criminal penalties.
						Sec. 5388. Rules of construction.
						Sec. 5389. Periodic reports by licensees.
						Sec. 5390. Annual reports by
				Secretary.
					
					.
			
